Citation Nr: 9930279	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which declined to reopen a previously 
denied claim for service connection for a left hip disorder.  
The veteran had active service from April 1946 to April 1947.  


FINDINGS OF FACT

1.  An April 1990 rating decision declined to reopen a 
previously denied claim for service connection for a left hip 
disorder. The veteran did not appeal that decision within one 
year of receiving notice of that decision and appellate 
rights.

2.  The veteran has not submitted evidence during the 
pendency of this claim that would establish that his current 
left hip disorder was incurred in or aggravated by his active 
military service or is the result of superimposed disease or 
injury incurred in service.  


CONCLUSIONS OF LAW

1.  The April 1990 rating decision that declined to reopen a 
previously denied claim for service connection for a left hip 
disorder is final.  38 U.S.C.A. §§ 1131, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 20.302, 20.1103 (1999).

2.  The evidence received since the April 1990 rating 
decision is not new and material, and the veteran's claim for 
service connection for a left hip disorder has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  A veteran who had 
wartime service or peacetime service, after December 31, 
1946, is presumed to be in sound condition except for those 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that a disability which was 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  Temporary flare-ups will not be considered 
to be an increase in severity.  Hunt v. Derwinski, 1 Vet. 
App. 292, 295 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  

The veteran initially filed a claim for service connection 
for a left hip disorder in September 1972.  In December 1972, 
the RO denied service connection for Legg-Perthes disease.  
In doing so, the RO cited his service medical records, which 
reflected that on induction examination in March 1946, 
examination of the veteran reveal a mushroom deformity of the 
head of the left femur, probable old slipped epiphysis with 
the summary of defects noted to be a moderate deformity of 
the left lower extremity.  Service medical records considered 
by the RO also included a June 1946 notation that the 
veteran's left hip had been troublesome since the age of 
five.  At that time his left leg was 1/4 inch shorter than the 
right.  He was diagnosed with Legg-Perthes disease.  An April 
1947 separation examination report also noted that he had 
Legg-Perthes disease of the left hip, and that such 
originated in 1932 and existed prior to service.  The RO 
noted that at discharge, the condition was noted as not 
significant and not disabling.  The RO noted further, that 
there was no record of injury in service.  The RO denied the 
claim on the basis that Legg-Perthes disease is a 
constitutional or developmental abnormality and that in the 
absence of trauma to the area in service, aggravation was not 
shown.  The veteran was informed of that decision, and 
provided appellate rights, in correspondence dated later in 
December 1972.  While he initiated appellate review, and a 
statement of the case was issued in May 1973, the veteran did 
not complete a substantive appeal.  As such, the December 
1972 rating decision became final one year after the veteran 
was notified of the decision.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

The veteran has since attempted to reopen that previously 
denied claim.  An April 1990 rating decision declined to 
reopen the claim for service connection.  The veteran was 
informed of that decision in May 1990, but did not appeal.  
That decision became final one year after the May 1990 
notice.  Id.

The current claim was received by the RO in October 1996.  
The October 1996 rating decision on appeal declined to reopen 
the veteran's previously denied claim.  In doing so, the RO 
considered the veteran's new and material claim under a 
standard which has since been overruled by the United States 
Court of Appeals for Veterans Claims (Court) in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  The Board finds that the 
appellant is not prejudiced by consideration by the Board in 
initial analysis of his new and material claims under the new 
case law particularly in view of the basis of the RO's most 
recent denial.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to the agency decisionmakers and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material evidence is that which by itself or in connection 
with evidence previously submitted is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Id.  

Evidence obtained since the last final disallowance in April 
1990 includes a statement from the veteran's mother received 
in October 1996, who described the veteran's purported injury 
to the left hip in service with subsequent recurrent 
dislocations thereafter, and a December 1996 statement from 
the veteran's brother-in-law, who related that since service, 
the veteran had had a bad hip.  The veteran was provided a 
hearing before an RO hearing officer in May 1997 and a 
hearing before the undersigned Member of the Board sitting at 
the St. Louis RO in July 1999.  At each hearing, the veteran 
stated that prior to service his hip had never "gone out," 
but after entering service, his hip would "go out."  

Other evidence submitted since the April 1990 denial includes 
correspondence dated September 1998 from the veteran's 
private physician, Joseph Whalen, M.D., of the Springfield 
Clinic of Springfield, Illinois.  Dr. Whalen stated that he 
first saw the veteran the day he drafted the letter, and that 
he took a history and performed a physical examination.  Dr. 
Whalen stated that the veteran has had Legg-Perthes disease 
since the age of five, and that the veteran's brother also 
had the disease.  He continued that based upon the veteran's 
reports, his hip would displace intermittently during his 
high school and early Army years.  Dr. Whalen stated that 
arthritis was a complication of Legg-Perthes disease, and 
that such would be made worse by various forms of activity, 
including manual work and other forms of heavy physical 
activity, including that found in the Army, but he noted that 
he had no knowledge of this veteran's duties during service.  
Dr. Whalen also stated that the veteran's Legg-Perthes 
disease was a congenital deformity.  Finally, Dr. Whalen gave 
the opinion that the Legg-Perthes disease began at the age of 
five and had progressed over the years, including during his 
time in the Army.

In light of the above, the Board must find that the veteran 
has not submitted new and material evidence sufficient to 
reopen his previously denied claim for service connection.  
In this regard, the RO apparently based its December 1972 
denial on the theory that the veteran's left hip disorder, 
Legg-Perthes disease, was congenital in origin, not shown to 
be aggravated in service, and therefore, not subject to 
service connection under applicable regulations.  In this 
regard, the Board notes that a congenital or developmental 
defect is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (1999).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  However, service connection may be granted 
for a disability which is shown by the evidence to have 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  Further, service 
connection may be granted for a congenital or developmental 
disease if aggravation of the condition occurred during 
service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82- 90).  However, 
the Board notes that none of the evidence received since the 
last denial in April 1990 demonstrates that this veteran's 
current left hip condition is the result of aggravation of a 
preexisting disease or due to disease or injury that occurred 
during the veteran's military service and which was 
superimposed on a congenital or developmental defect.  While 
Dr. Whalen stated that the current left hip condition is the 
result of a progressive condition that preexisted the 
veteran's military service and which he noted progressed 
during the veteran's time that he was in the Army, he clearly 
failed to expressed an opinion that the veteran's military 
service, including any superimposed disease or injury 
incurred therein, resulted in a current left hip disorder, or 
that any preexisting disease was aggravated by the veteran's 
military service.  The Board notes that Dr. Whalen did not 
otherwise indicate that the symptoms experienced by the 
veteran in service were attributable to anything other than a 
natural progression of a condition that preexisted the 
veteran's military service.  Moreover, he clearly stated that 
while heavy physical activity such as that which could occur 
in the Army could worsen Legg-Perthes disease, he had no 
knowledge of this veteran's actual duties in the Army.  Thus, 
the Board finds that while this evidence is new, it is not 
material evidence as it does not provide the required nexus 
between the current disability and military service, and is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge, supra.

Further, collectively, the lay statements written by the 
veteran's mother and brother-in-law, and various statements 
provided by the veteran in writing and during personal 
hearings basically concede that the veteran had a left hip 
disorder, albeit a purportedly asymptomatic one, prior to 
service and assert that such was aggravated by the rigors of 
military service.  However, with respect to these statements, 
the Board finds that, as the veteran and his relatives are 
lay persons not competent to offer an opinion requiring 
medical knowledge, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995), 
these statements do not constitute medical evidence which 
would show that the veteran's left hip condition was 
aggravated during his service, or is otherwise related to his 
period of service.  Hence, where as here, the resolution of 
an issue turns on a medical matter, lay evidence, without 
more, can never serve as a predicate upon which to reopen the 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the April 1990 RO denial, the Board notes that 
some of this evidence is new in the sense that it was not 
previously of record.  However, none of the evidence is 
material for purposes of reopening the claim.  Essentially, 
what was missing at the time of the April 1990 decision, and 
what continues to be missing, is competent medical evidence 
that the veteran's left hip condition was incurred in or 
aggravated by his active service, or is otherwise related to 
his period of service.  Therefore, as the additional evidence 
submitted subsequent to the April 1990 rating decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
the Board concludes that the evidence submitted is not "new 
and material" as contemplated in the relevant law, 
regulations, and case law.  As such, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for a left hip condition.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156; Hodge, supra.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to reopen the 
claim for service connection, and the reasons why the current 
attempt must fail.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left hip 
disorder, this claim is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

